  Case: 1:19-cv-08257 Document #: 125-2 Filed: 06/26/20 Page 1 of 1 PageID #:598




                              CERTIFICATE OF SERVICE

        The undersigned, an attorney, deposes and states that a copy of the attached DCFS
Defendants’ Motion to Dismiss Plaintiffs’ Complaint was served upon counsel of record by
electronic filing this 26th day of June 2020.

                                                 s/Barbara L. Greenspan
                                                        Attorney
